Exhibit 10.4

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This Second Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement entered into on May 19, 2011 (the “Agreement”), is entered into this
15th day of December, 2014 between Joseph M. Gingo (“Employee”) and A. Schulman,
Inc. (“Employer”).


WHEREAS, Employee and Employer desire to amend the Agreement to revise the term
of the Agreement;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1.    Term of Agreement. Section 4.1 of the Agreement shall be revised as
indicated below:


4.1 TERM OF AGREEMENT. The “Term” for this Agreement shall have commenced on May
1, 2011 and shall end on January 31, 2015; provided, however, that
notwithstanding any other provision of this Agreement to the contrary, during
the period from January 1, 2015 through January 31, 2015 (a) Employee shall no
longer serve as President and Chief Executive Officer of Employer, and (b)
Employee’s base salary shall be $1.00 per month. If a Change in Control shall
have occurred during the Term of this Agreement, Sections 7 and 8 and 10 through
21 of this Agreement shall continue in effect until at least the end of the
Change-in-Control Protective Period (whether or not the Term of the Agreement
shall have expired for other purposes).


2.    No Further Amendment. Except as otherwise amended hereby, all terms of the
Agreement shall remain in full force and effect.
                            
    
Joseph M. Gingo


/s/ Joseph M. Gingo                
Date: December 15, 2014            


A. Schulman, Inc.


By: /s/ Kim L. Whiteman            
Its: Vice President Global Human Resources    







-1-